Title: To George Washington from Edward Newenham, 8 March 1793
From: Newenham, Edward
To: Washington, George



Dear Sir—
Dublin March 8th 1793

My last (per the Nymph, Vickers) forwarded you all the Important Debates on the Popery Bill; Since it went to the Lords, there has been some Debates on it, but that House would not Debate on the main Point—the Elective Franchise—for they said, that point belonged to the Commons, but the real Fact is, that the Government of this Kingdom forced the Titled Slaves to Support their Measure—though Diametricaly opposite to their Principles & Interest.
Belive my Dear & ever respected Friend, an honest Man, when I say, that I am Zealous for Every Liberty, which cannot injure real freedom, but the Roman Catholics of Ireland are a distinct body of Men, from the rest of the world—for they are the most

bigotted—revengefull—unforgiving Species of the Human Race—they acknowledge the Power of the Pope in its utmost Latitude—Even in the Midst of our Present divisions about their Elective Vote—their Arch Bishop declares in his Pastoral Letter, Signd & published by himself “That no Nation can be saved that acknowledges any Soverign for its head, but the Successor of Saint Peter”; The Nature of their Religion, the Power (now double what it was 50 years agoe in Ireland) of their Priests, will always direct them to Support the most Arbitrary Monarchy; here they are near 5 to 1, though only deemed 4 to 1, & having Obtained the Elective Franchise, they must carry Every County & Every True City or Town; no Representative Choise will be left to the Protestants, but for the rotten Boroughs; & that only for a few years; they will soon obtain seats in Parliament, & the Protestants totaly ousted—I was for giving them 100 Representatives out of the 300—Contested Elections between People of Different Religions must be attended with fatal Consequences—the Protestants will Exert themselves to Carry one member for 4 out of 32 Counties, not reflecting on the Numbers against them, & Religious Zeal on Both sides will occasion a bloody Conflict.
They are in the same situation in this Kingdom that some Loyalists are in respect to your truly happy & much Envied Country—they have long Claims, regularely handed down from Generation to Generation, to most of the Protestants Estates—& there Cannot be a Doubt, but when possessed of the Power of Representatives, they will Endeavour to repeal all acts of Forfeitares—when they had the Power here, they put the Protestants to Death without Tryal—Confiscated all their Estates, Even those that were honestly purchased from the Papists, but, my Ever respected Friend, it is impossible that the Irish Papists can Ever be faithfull Subjects to a Protestant Monarch, or a Protestant Republic, while their public Declarations, as Signd by themselves & their Committee at Rome, acknowledge a Dispensing Power in a Foreign Prince.
our Amiable & Virtuous Friend, the Marquiss Le Fayette, has been Cruely & improperly used—they have no right to Keep him Prisoner—had his Advice been taken, France would have had a most Glorious Constitution—Equal to yours, & Equal to ours, if a few of our Modern Errors were rectifyed—I was so Zealous in Support of it, that I headed the Volunteers to Commemorate

the Day of the first Revolution—& then took the Chair at the Tavern Celebration—but the affairs of 10th of August & September totaly alienated me—I conclude you have long Since received all the accounts of these Transactions.
The Decree for an Agrarian Law is now Carrying into Apparent Effect, but the Promoters of that Law, have their Coffers full of Specie from the sale of Church moveables, plate, Confiscations &c. &c. of which the Public have no account—nor ever will—Custom plunder at Mayence is immense; I have often handled the Robes Edged with Pearls ornamented with Diamonds Emeralds & Rubies; having Spent Some Time (in Different years) in that beautyfull City; The Holy plate there, was worth (I mean what I saw) 200,000 English pounds Sterling; there was a Single Suit of Robes given by an Elector, Entirely Studded with Rubies, Emeralds & some Diamonds.
We Expect soon to hear, that the French are Defeated—their plans of Conquests are too Extensive, when unsettled at home; If their Enemies had a Washington, they would exemplify another Trenton, & make the Isle of Paris, a second Staten Island, by taking post after post—To me it appears insanity for them to attempt Such distant Conquests; & Leave the Citadel, with a puerile Executive Council to Command a Headstrong Mob; without a fund, Except what they get by Plunder, to maintain their Numerous Armies; should any of these Armies be defeated, (without the actual Dominions of France) they never will be able to rally for want of Money & Magazines, as the Countries they are now in, are not unanimous & Warm in their Support; I know Brussels & Louvain never were; Leige is the only one.
Mr Pain’s writings occasioned the Murder of Lewis, though he voted against it, but his principles were too deeply rooted in the minds of the People; that Idea of Equality stimulated the Dregs of the People to all the Massacrees; I hope in God, he will never revisit America, for he might distract your now happy Government; he would first insinuate that an ⟨mutilated⟩ Stadholder, that the Council was a house of Lords, that the Merch⟨mulilated⟩ Citys were too rich, & that they should divide their Earnings am⟨mutilated⟩ settlers, he would invite the Indians to recover the Lands of their ⟨mutilated⟩ Ancestors, & he would destroy your Trade by his System of an Algerine W⟨mutilated⟩ Proscribe Such Men from the Columbian Shoare!!! of all the Villains in ⟨mutilated⟩ Orleans ranks the foremost—he only joined in hopes

of Lewis & the Dauphin’s Death, & then to reign himself—he & his sons have Commands; Ignorant as I am of Military Service, I should prove as Capable as them.
Our weather has been uncommonly severe, but is now getting into a Litde Spring & warmth; but Coals, usualy at 17s. a Ton, have been these 6 weeks at 42s., which has Stopped our Manufactures, & these riotous Popish Mobs, have totaly ruined our Credit; the Latter is so Low, that no Bills will be discounted; we were encreasing this City to a most amazing Size, but all Stopped at once; above 300 houses left half finished; however we have Corn, Hay, Beef & Potatoes Enough, untill Summer, though the Victualing of the English Fleet, will consume a great Quantity of the Beef, we can afford it.
There is not a Ship in any of our Harbours, so I send this by the English Mail, which sails on the 17th Instt.
I most anxiouly wish to Know how the Death of Lewis is Spoken of in America.
Lady Newenham joins me in most affectionate regards to Mrs Washington & you. I have the Honor, My Dear Sir, with Sincere respect your Excellencys most obedt & most Hble Servt

Edward Newenham

